Hodges, J.
The plaintiff in error can not, by motion in arrest of judgment, raise for the first time the point that the sitting of the court at which he was tried and convicted was not during a legal term of the court; it appearing that he made a motion for new trial. Lowther v. State, 16 Ga. App. 289 (85 S. E. 208). If it was not a legal term of the court, he could and ought to have raised the point in the motion for a new trial. He is precluded as to all points that he could have made at the time of the hearing and overruling of his motion for new trial. Frank v. State, 142 Ga. 741 (2), 751 (83 S. E. 645, 56 L. R. A. (1915D) 817). Judgment affirmed.
Indictment for felony; from Liberty superior court — Judge Sheppard. November 19, 1915.
J. Hartridge Smith, for plaintiff in error.
W. F. Slater, solicitor-general, N. J. Norman, contra.